                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF LOUISIANA

    KEITH BRYANT                                                                    CIVIL ACTION

    VERSUS                                                                             NO: 19-10324

    LOUISIANA DEPARTMENT OF                                                         SECTION: T (2)
    PUBLIC SAFETY AND CORRECTIONS;
    JAMES LEBLANC, Individually and in
    his Official Capacity as Secretary of the
    Louisiana Department of Public Safety and
    Corrections; and Angela Griffin,
    Individually and in her Official Capacity as
    an employee of the Louisiana Department
    of Public Safety and Corrections
                                              ORDER

         Before the Court are Motions to Dismiss pursuant to Rule 12(b)(1)1 and Rule 12(b)(6)2

filed by the Louisiana Department of Public Safety and Corrections (“DPSC”), Secretary James

LeBlanc (“LeBlanc”), and Angela Griffin (“Griffin”) (collectively, “Defendants”). Keith Bryant

(“Plaintiff”) has filed an opposition. 3 For the following reasons, the motions to dismiss are

GRANTED.

                      FACTUAL AND PROCEDURAL BACKGROUND

         This matter arises out of Plaintiff’s claims for monetary damages under 42 U.S.C. § 1983

and Louisiana state law against Defendants and other unknown DPSC employees.4 Plaintiff filed

his original petition in state court, and Defendants subsequently filed a notice of removal.5 Plaintiff

alleges he was arrested on April 16, 2017 and charged with aggravated second-degree battery.6

Plaintiff was unable to post bail and remained incarcerated throughout the pendency of his criminal



1
  R. Doc. 10.
2
  R. Doc. 13.
3
  R. Doc. 20.
4
  R. Doc. 1-1, ¶3.
5
  R. Doc. 1.
6
  R. Doc. 1-1, ¶8.


                                                  1
proceeding.7 On January 11, 2018, Plaintiff pled guilty and was sentenced to one year at hard labor

with credit for time previously served.8 Plaintiff was released on April 18, 2018.9

        Plaintiff claims that Defendants improperly calculated his sentence and that he should have

been released on or before January 14, 2018.10 Plaintiff seeks monetary damages for the alleged

over-detention, and asserts eight counts against Defendants: (1) violation of the Fourteenth

Amendment’s Due Process Clause pursuant to 42 U.S.C. §1983; (2) violation of Article 1, §2 of

the Louisiana Constitution; (3) Monell violation of §1983 based on DPSC’s policies and practices;

(4) False Imprisonment; (5) Intentional Infliction of Emotional Distress; (6) Negligence; (7)

Negligent Infliction of Emotional Distress; and (8) Respondeat Superior Liability of the State of

Louisiana.11

        Defendants filed a Rule 12(b)(1) motion asserting the Court lacks subject matter

jurisdiction over Plaintiff’s §1983 claims for monetary damages against DPSC and against

LeBlanc and Griffin in their official capacities reasoning that these claims are barred by Eleventh

Amendment sovereign immunity.12 Defendants also filed a Rule 12(b)(6) motion asserting that

Plaintiff’s §1983 claims are barred by the Heck v. Humphrey doctrine13 and that LeBlanc and

Griffin are entitled to qualified immunity.14




7
  R. Doc. 1-1, ¶8.
8
  R. Doc. 1-1, ¶11.
9
  R. Doc. 1-1, ¶14.
10
   R. Doc. 1-1, ¶12.
11
   R. Doc. 1-1, pp. 6-9.
12
   R. Doc. 10-1, p.3.
13
   R. Doc. 13-1, p.3 (citing Heck v. Humphrey, 512 U.S. 477, 486-87 (1994)).
14
   R. Doc. 13-1, p.7.


                                                        2
        Plaintiff opposes Defendants’ motions contending the Heck doctrine is inapplicable

because Plaintiff’s claims do not imply the invalidity of Plaintiff’s conviction or sentence. 15

Plaintiff also asserts that Heck is inapplicable to Defendants’ qualified immunity claims.16

                                          LAW AND ANALYSIS

        A. Subject Matter Jurisdiction

        Federal Courts are courts of limited jurisdiction, possessing only the authority granted by

the United States Constitution and conferred by the United States Congress. 17 Courts should

determine whether subject-matter jurisdiction is present before addressing other issues.18 Where

Eleventh Amendment sovereign immunity deprives the Court of jurisdiction over a § 1983 claim,

the matter must be dismissed without prejudice under Rule 12(b)(1).19

        The Eleventh Amendment bars individuals from suing a State and its officials for money

damages in federal court.20 Although Louisiana has waived its Eleventh Amendment sovereign

immunity against tort claims brought in state court,21 it has not waived its sovereign immunity

from suits in federal court.22 A plaintiff cannot avoid the sovereign immunity bar “by suing a state

agency or arm of a State” where the State is the real party in interest.23 Additionally, state officials

may enjoy immunity under the Eleventh Amendment when they are sued in their official

capacities.24



15
   R. Doc. 20, pp.9-10.
16
   R. Doc. 20, p.14.
17
   Howery v. Allstate Ins. Co., 243 F.3d 912, 916 (5th Cir. 2001).
18
   Ramming v. United States, 281 F.3d 158, 161 (5th Cir. 2001) (citing Hitt v. Pasadena, 561 F.2d 606, 608 (5th Cir.
1977) (per curiam)).
19
   Warnock v. Pecos County, Tex., 88 F.3d 341, 343 (5th Cir. 1996).
20
   Frew ex rel. Frew v. Hawkins, 540 U.S. 432, 437 (2004); Seminole Tribe of Fla. v. Florida, 517 U.S. 44, 54
(1996); Ussrey v. Louisiana, 150 F.3d 431, 434 (5th Cir. 1998).
21
   La. R.S. § 13:5106.
22
   Mathai v. Bd. of Sup'rs of Louisiana State Univ. & Agr. & Mech. Coll., 959 F. Supp. 2d 951, 957 (E.D. La. 2013),
aff'd, 551 F. App'x 101 (5th Cir. 2013).
23
   Richardson v. Southern University, 118 F.3d 450, 452 (5th Cir.1997).
24
   Edelman v. Jordan, 415 U .S. 651, 663 (1974).


                                                         3
        Plaintiff’s complaint asserts 42 U.S.C. §1983 claims against DPSC and seeks to hold the

State of Louisiana responsible through respondeat superior liability.25 This District has previously

held that DPSC enjoys qualified immunity as a state agency,26 because the State of Louisiana is

the real party in interest. Therefore, the Court lacks subject matter jurisdiction to hear the 42 U.S.C.

§1983 claims for monetary damages against DPSC.

        Plaintiff also asserts 42 U.S.C. §1983 claims against Leblanc and Griffin in their official

and personal capacities.27 An employee of a department within the state sued in his or her official

capacity is not considered a person for purposes of §1983.28 Therefore, the claims for monetary

damages against LeBlanc and Griffin in their official capacities are barred by sovereign immunity,

and this Court lacks subject matter jurisdiction over the 42 U.S.C. §1983 claims against LeBlanc

and Griffin in their official capacities.

        B. Failure to State a Claim

        Rule 12(b)(6) provides that an action may be dismissed “for failure to state a claim upon

which relief can be granted.”29 Motions to dismiss for failure to state a claim are viewed with

disfavor and are rarely granted. 30 To survive a motion to dismiss, a “complaint must contain

sufficient factual matter, accepted as true, to ‘state a claim to relief that is plausible on its face.’”31




25
   R. Doc. 1-1, p.9.
26
   See Kervin v. City of New Orleans, 2006 WL 2849861, at *4 (E.D. La. Sept. 28, 2006) (analyzing the factors in
Champagne v. Jefferson Parish Sheriff's Office, 188 F.3d 312, 313 (5th Cir.1999)); See also Dauzat v. Carter, 2015
WL 2066472, at *15 (E.D. La. Apr. 30, 2015), aff'd, 670 F. App'x 297 (5th Cir. 2016) (explaining “[t]he Department
of Corrections (“DOC”) is a department within the Louisiana state government pursuant to La.Rev.Stat. Ann. § 36:401.
For Eleventh Amendment purposes, the DOC is considered an arm of the state since any judgment against it or its
subdivisions necessarily would be paid from state funds.”).
27
   R. Doc. 1-1, p.1.
28
   Burnette v. Brooks, 250 F.3d 740 (5th Cir. 2001).
29
   Fed. R. Civ. P. 12(b)(6).
30
   Kaiser Aluminum & Chem. Sales, Inc. v. Avondale Shipyards, Inc., 677 F.2d 1045, 1050 (5th Cir. 1982).
31
   Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007)).


                                                         4
In evaluating a complaint under Rule 12(b)(6), the court should confine itself to the pleadings,32

and the documents attached to the complaint.33

        In Heck v. Humphrey, the Supreme Court explained that when a state prisoner seeks

damages in a §1983 suit, the district court must consider whether a judgment in favor of the

plaintiff would necessarily imply the invalidity of his conviction or sentence; if it would, the

complaint must be dismissed unless the plaintiff can demonstrate that the conviction or sentence

has already been invalidated.34 But if the district court determines that the plaintiff’s action, even

if successful, will not demonstrate the invalidity of any outstanding criminal judgment against the

plaintiff, the action should be allowed to proceed, in the absence of some other bar to the suit. 35

        In Randell v. Johnson, the Fifth Circuit affirmed dismissal of a plaintiff’s complaint for

damages under §1983 where the plaintiff alleged he was over detained because he was not given

credit for time served.36 The Fifth Circuit rejected plaintiff’s argument that, because he was no

longer in custody and could not file a habeas petition, he did not have to prove the underlying

proceedings upon which his conviction was based have been terminated in his favor. 37 Instead,

the Fifth Circuit determined the plaintiff failed to state a claim upon which relief may be granted

because he failed to satisfy the favorable termination requirement of Heck.38

        In this case, Plaintiff contends he cannot seek a writ of habeas corpus because he is no

longer in custody.39 However, based on the Fifth Circuit holding in Randell, the Plaintiff must still

establish the favorable termination requirement of Heck to proceed with his claim for monetary



32
   Kennedy v. Chase Manhattan Bank USA, NA, 369 F.3d 833, 839 (5th Cir. 2004).
33
   Collins v. Morgan Stanley Dean Witter, 224 F.3d 496, 498 (5th Cir. 2000).
34
   Heck, 512 U.S. at 487.
35
   Heck, 512 U.S. at 487.
36
   Randell v. Johnson, 227 F.3d 300 (5th Cir. 2000).
37
   Randell, 227 F.3d at 301.
38
   Randell, 227 F.3d at 301 (citing Heck, 512 U.S. at 486).
39
   R. Doc. 20, p.11.


                                                      5
damages under §1983.40 Plaintiff acknowledges that he cannot produce a favorable determination

requirement.41 Because Plaintiff is seeking monetary damages pursuant to §1983 for an alleged

unconstitutional over-detention and has not satisfied the favorable termination requirement of

Heck, he fails to state a claim under §1983 upon which relief may be granted.42

        C. Jurisdiction Over the Remaining State Law Claims

        Plaintiff filed his petition in state court.43 Defendants invoked federal jurisdiction solely on

28 U.S.C. §1331 (federal question) and 28 U.S.C. §1343 (civil rights and elective franchise)

because the Plaintiff asserted claims under 42 U.S.C. § 1983.44 Prior to dismissal of Plaintiff’s 42

U.S.C. § 1983 claims, the Court could exercise supplement jurisdiction over Plaintiff’s state law

claims pursuant to 28 U.S.C. § 1367. However, Plaintiff’s only federal claims under 42 U.S.C.

§1983 claims have been dismissed. Plaintiff’s remaining claims sound in state law.45 When federal

law claims in an action based on federal question jurisdiction are eliminated and only state law

claims remain, the federal court should not continue to exercise jurisdiction.46 Because Plaintiff

originally filed this case in state court and the Court no longer has supplemental jurisdiction over

the remaining claims, Plaintiff’s remaining state law claims must be remanded to state court.

                                               CONCLUSION

        Accordingly, for the foregoing reasons, IT IS ORDERED that the Motion to Dismiss

pursuant to Rule 12(b)(1)47 filed by the Louisiana Department of Public Safety and Corrections,



40
   Randell, 227 F.3d at 301 (citing Heck, 512 U.S. at 486).
41
   R. Doc. 20, p.11.
42
   Because the Court finds Plaintiff’s §1983 claims are barred under Heck, the Court does not reach Defendants’
qualified immunity claims. See Connors v. Graves, 538 F.3d 373, 378 (5th Cir. 2008).
43
   R. Doc. 1-1.
44
   R. Doc. 1.
45
   R. Doc. 1-1.
46
   Lucien v. Jones, No. 16-9591, 2016 WL 4942997, at *7 (E.D. La. Sept. 16, 2016) (citing Bruneau v. Deposit Ins.
Corp., 785 F. Supp. 585, 590 (E.D. La. 1992)).
47
   R. Doc. 10.


                                                        6
Secretary James LeBlanc, and Angela Griffin is GRANTED. Keith Bryant’s claims pursuant to

42 U.S.C. §1983 against the Louisiana Department of Public Safety and Corrections, Secretary

James LeBlanc in his official capacity, and Angela Griffin in her official capacity are DISMISSED

WITHOUT PREJUDICE.

           IT IS FURTHER ORDERED that the Motion to Dismiss pursuant to Rule 12(b)(6)48

filed by the Louisiana Department of Public Safety and Corrections, Secretary James LeBlanc, and

Angela Griffin is GRANTED. Keith Bryant’s claims pursuant to 42 U.S.C. §1983 against

Secretary James LeBlanc in his individual capacity and Angela Griffin in her individual capacity

are DISMISSED WITHOUT PREJUDICE.

           IT IS FURTHER ORDERED that this case is remanded to the Civil District Court for

Orleans Parish.

           New Orleans, Louisiana, on this 24th
                                           ____ day of October, 2019.




                                                       GREG GERARD GUIDRY
                                                     UNITED STATES DISTRICT JUDGE




48
     R. Doc. 13.


                                                 7
